Exhibit 10.2
 
AEMETIS, INC.
 
TODD WALTZ
 
EMPLOYMENT AGREEMENT
 
 
This Agreement is made by and between Aemetis, Inc. (the “Company”) and Todd
Waltz (“Executive”) to be effective as of January 1, 2020 (the “Effective
Date”).
 
1. Duties and Scope of Employment.
 
a. Position; Duties. Executive’s employment with the Company pursuant to this
Agreement is effective as of the Effective Date. Commencing as of the Effective
Date, the Company shall continue to employ the Executive as Executive Vice
President and Chief Financial Officer and Secretary reporting to the Chief
Executive Officer. During the Employment Term (as defined below), Executive
shall render such business and professional services in the performance of his
duties as are consistent with Executive’s position within the Company, and as
shall reasonably be assigned to him by the Chief Executive Officer.
 
b. Obligations. During the Employment Term, Executive shall devote reasonable
business efforts and time to the Company. Executive agrees during the Employment
Term, not to actively engage in any directly competitive employment, occupation
or consulting activity for any direct or indirect remuneration without the prior
approval of the Chief Executive Officer; provided, however, that Executive may
serve in any capacity with any civic, educational or charitable organization.
 
2. Employment Term. It is intended that the employment arrangement contemplated
by this Agreement shall continue until the third anniversary of the Effective
Date, with automatic one-year extensions thereafter unless terminated by either
party on sixty days' notice prior to the end of each respective extension year
(such three-year period and any extensions being referred to herein as the
“Employment Term”). Notwithstanding the foregoing, the parties agree that
neither this Agreement nor any provision herein is intended to guarantee the
continuation of Executive’s employment for the duration of the Employment Term.
In the event that Executive’s employment with the Company terminates prior to
the expiration of the Employment Term for any reason, the parties agree that
Executive shall be entitled to receive only those benefits that are expressly
provided by this Agreement in such circumstances.
 
3. Executive Benefits. During the Employment Term, Executive shall be eligible
to participate in the Executive and fringe benefit plans maintained by the
Company that are applicable to other Executives of the Company to the full
extent provided for under those plans for the position held by the Executive.
 
4. Vacation. During the Employment Term, Executive shall have four weeks of paid
vacation per year, defined as 160 hours per year. Unused vacation may carry over
to the next benefit year, subject to a maximum vacation cap of 160 hours. In the
event of termination, any unused vacation weeks shall be paid as salary
continuation.
 
-1-

 
 

5. Expenses. While Executive is employed during the Employment Term, the Company
will reimburse Executive for reasonable travel, entertainment or other expenses
incurred by Executive in the furtherance of or in connection with the
performance of Executive's duties hereunder, in accordance with the Company's
expense reimbursement policy as in effect from time to time.
 
6. Compensation.
 
a. Base Salary. During the Employment Term, the Company shall pay the Executive
as compensation for his services a base salary at the annualized rate of Two
Hundred Fifty Thousand ($250,000) per year (the “Base Salary”). Such salary
shall be paid periodically in accordance with normal Company payroll practices
and subject to required withholding and applicable deductions. Executive’s Base
Salary shall be reviewed annually by the Company for possible adjustments in
light of Executive’s performance and competitive data, and any such adjusted
amount shall, from and after the effective date of the adjustment, constitute
“Base Salary” for purposes of this Agreement.
 
b. Bonus. Executive shall be entitled to receive, within 90 days after the end
of each year, an annual bonus (the “Bonus”) of up to $50,000 based upon
Executive’s performance and other criteria to be established by the Company.
Executive shall not earn any Bonus with respect to a fiscal year, and the right
to a Bonus shall not vest or become payable, unless Executive is employed by the
Company during the entire applicable bonus period such Bonus is paid. With
respect to any subjective milestones, the determination of whether Executive has
attained the mutually agreed upon milestones for the Bonus shall be reasonably
determined by the Executive’s supervisor.
 
c. Severance.
 
i. Involuntary Termination Other Than for Cause; Constructive Termination. If
Executive’s employment with the Company is Constructively Terminated or
involuntarily terminated by the Company other than for Cause (as defined below),
Executive’s death, or Executive’s Total Disability, then, subject to Executive
executing and not revoking a standard form of mutual release of claims with the
Company, Executive shall be entitled to receive continuing payments of severance
pay (less applicable withholding taxes) at the rate equal to Executive’s Base
Salary, as then in effect, for a period of one (1) year from the date of such
termination in accordance with the Company’s normal payroll practices
(“Severance Payments”). In addition to the Severance Payments, Executive shall
receive at the Company’s expense 100% of Company-paid health, dental and vision
insurance benefits at the same level of coverage as was provided to Executive
immediately prior to the termination of Executive’s employment with the Company
(“Company-Paid Coverage”). If such coverage included Executive’s dependents
immediately prior to Executive’s termination, such dependents shall also be
covered at the Company’s expense. Company-Paid Coverage shall continue until the
earlier of (i) one (1) year following the date of the termination of Executive’s
employment, or (ii) the date upon which Executive or Executive’s dependents
become covered under another employer’s group health, dental and vision
insurance benefit plans.
 
 
-2-

 
 

ii. Involuntary Termination Other Than for Cause; Constructive Termination On or
Following Change of Control. If Executive’s employment with the Company is
Constructively Terminated or involuntarily terminated by the Company other than
for Cause in connection with or within one (1) year following a Change in
Control, then, subject to Executive executing and not revoking a standard form
of mutual release of claims with the Company, in addition to the Severance
Payments and the Company-Paid Coverage set forth in Section 6(c)(i) above, all
of Executive’s stock options and restricted stock shall immediately accelerate
vesting as to 100% of the then unvested shares.
 
iii. Cause Definition. For the purposes of this Agreement, “Cause” means (1) 
Executive’s material, willful and continuing breach of his obligations to the
Company after thirty (30) days written notice from the Company specifying the
nature of Executive’s breach and demanding that such breach be remedied (unless
such breach by its nature cannot be cured, in which case notice and an
opportunity to cure shall not be required); (2) Executive’s conviction of a
felony that is materially and substantially injurious to the Company or its
business; or (3) act or acts of dishonesty by Executive that are materially and
substantially injurious to the Company or its business.
 
iv. Constructive Termination Definition. For the purposes of this Agreement,
“Constructive Termination” means, without Executive’s written consent, (i) a
material reduction in Executive’s salary or benefits; provided, however, that a
reduction in Executive’s salary or benefits will not constitute a Constructive
Termination if it is part of and proportional to a reduction in salary or
benefits of the Company’s executive staff as a whole, (ii) a material diminution
of Executive’s officer title, duties, authority or responsibilities as in effect
immediately prior to such diminution. Notwithstanding the foregoing, no
Constructive Termination for any of the foregoing reasons shall be effective
unless and until (A) Executive provides the Company with written notice
specifying the event which constitutes Constructive Termination within ninety
(90) days following the occurrence of such event or date Executive became aware
of such event, the Company fails to cure the circumstances giving rise to
Constructive Termination within thirty (30) days after such notice, and
Executive resigns within ninety (90) days after the expiration of the Company’s
thirty (30)-day cure period.
 
v. Change of Control Definition. For the purposes of this Agreement, “Change of
Control” means, in one or a series of transactions: (1) a reorganization or
merger of the Company with or into any other Company which will result in the
Company’s shareholders immediately prior to such transaction not holding, as a
result of such transaction, at least 50% of the voting power of the surviving or
continuing entity or the entity controlling the surviving or continuing entity;
(2) a sale of all or substantially all of the assets of the Company which will
result in the Company’s shareholders immediately prior to such sale not holding,
as a result of such sale, at least 50% of the voting power of the purchasing
entity; (3) a change in the majority of the Board not approved by at least
two-thirds of the Company’s directors in office prior to such change; or (4) the
adoption of any plan of liquidation providing for the distribution of all or
substantially all of the Company’s assets.
 
 
-3-

 
 

vi. Total Disability Definition. For the purposes of this Agreement, “Total
Disability” shall mean Executive’s mental or physical impairment which has or is
likely to prevent Executive from performing the responsibilities and duties of
his position for three (3) months or more in the aggregate during any six (6)
month period. Any question as to the existence or extent of Executive’s
disability upon which the Executive and the Company cannot agree shall be
resolved by a qualified independent physician who is an acknowledged expert in
the area of the mental or physical impairment, selected in good faith by the
Board and Executive (or his personal administrator).
 
vii. No Mitigation. Except as specifically provided herein, the Executive shall
not be required to mitigate the value of any severance benefits contemplated by
this Agreement, nor shall any such benefits be reduced by any earnings or
benefits that the Executive may receive from any other source.
 
viii. Voluntary Termination other than pursuant to a Constructive Termination;
Involuntary Termination for Cause. If, during the Employment Term, the
Executive’s employment is terminated by the Company for Cause, or by Executive
for any reason, other than death, Total Disability or pursuant to a Constructive
Termination, then all further vesting of any option, restricted stock award or
other Company equity compensation held by Executive will cease immediately
(however, Executive shall be permitted to exercise vested options for the time
period specified in his option agreements and he shall retain all vested
restricted shares) and all payments of compensation by the Company to Executive
hereunder will terminate immediately (except as to amounts already earned and
unpaid).
 
ix. Involuntary Termination on Death. If, during the Employment Term, the
Executive's employment is terminated as a result of Executive’s death, then 50%
of unvested equity awards from the Company then held by Executive shall
immediately vest, or if Executive is then holding unvested shares, the Company’s
right to repurchase the then-unvested shares under each such equity award shall
lapse, with respect to 50% of the shares under each such award.
 
7. Assignment. This Agreement shall be binding upon and inure to the benefit of
(a) the heirs, beneficiaries, executors and legal representatives of Executive
upon Executive’s death and (b) any successor of the Company. Any such successor
of the Company shall be deemed substituted for the Company under the terms of
this Agreement for all purposes. As used herein, “successor” shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.
 
8. Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given if (i) delivered
personally or by facsimile, (ii) one (1) day after being sent by Federal Express
or a similar commercial overnight service, or (iii) three (3) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors in interest at the following
addresses, or at such other addresses as the parties may designate by written
notice in the manner aforesaid:
 
 
-4-

 
 

a.
If to the Company:
 
Aemetis, Inc.
20400 Stevens Creek Blvd., Suite 700
Cupertino, CA 95014
Fax: (408) 904-7536
 
b.
If to Executive:
 
Mr. Todd Waltz
350 Madison Street
Santa Clara, CA 95050
 
 
Such address as shall most currently appear on the records of the Company.
 
9. Proprietary Information Agreement. Executive agrees to enter into the
Company’s standard Employment, Confidential Information and Invention Assignment
Agreement (the “Proprietary Information Agreement”) upon commencing employment
hereunder.
 
10. Section 409A. If at any time Executive is a “specified employee” (as defined
in Treasury Regulation Section 1.409A-1(i)), any amounts payable to Executive by
reason of Executive’s termination of employment pursuant to this Agreement or
otherwise will be delayed for a period of six (6) months following the date of
termination, and shall instead be paid, without interest, to Executive in a lump
sum on the first (1st) day of the seventh (7th) month following the date of
termination. The amount of expenses for which Executive is eligible to receive
reimbursement during any calendar year shall not affect the amount of expenses
for which Executive is eligible to receive reimbursement during any other
calendar year during the Employment Term, and any reimbursement payable in
accordance with Section 5 will not be subject to liquidation or exchange for any
other benefit. This Agreement is intended to satisfy the requirements of Section
409A of the Internal Revenue Code, as amended, and other guidance promulgated
thereunder (“Section 409A”) and shall be interpreted, construed and administered
in a manner consistent with that intent. If either party notifies the other in
writing that one or more or the provisions of this Agreement contravenes any
Treasury Regulations or guidance promulgated under Section 409A, or causes any
amounts to be subject to interest, additional tax or penalties under Section
409A, the parties shall agree to negotiate in good faith to make amendments to
this Agreement as the parties mutually agree, reasonably and in good faith are
necessary or desirable, to (i) maintain to the maximum extent reasonably
practicable the original intent of the applicable provisions without violating
the provisions of Section 409A or increasing the costs to the Company of
providing the applicable benefit or payment and (ii) to the extent possible, to
avoid the imposition of any interest, additional tax or other penalties under
Section 409A upon the parties, provided that, notwithstanding the foregoing, the
Company makes no representation that amounts payable under this Agreement will
comply with Section 409A and makes no undertaking to prevent Section 409A from
applying to any amounts paid under this Agreement. Additionally, the Company
intends that each right to payment made pursuant to this Agreement shall be
treated as a “separate payment” for purposes of the application of Section 409A.
 
 
-5-

 
 

11. Entire Agreement. This Agreement, the Executive benefit plans referred to in
Section 3 and the Proprietary Information Agreement represent the entire
agreement and understanding between the Company and Executive concerning
Executive’s employment relationship with the Company, and supersede and replace
any and all prior agreements, arrangements and understandings, written or oral,
concerning Executive’s employment relationship with the Company, including the
employment agreement by and between the Executive and the Company dated March
10, 2010.
 
12. No Oral Modification, Cancellation or Discharge. This Agreement may only be
amended, canceled or discharged in writing signed by Executive and the Company’s
Executive Chairman.
 
13. Withholding. The Company shall be entitled to withhold, or cause to be
withheld, from payment any amount of withholding taxes required by federal,
state or local law with respect to payments made to Executive in connection with
his employment hereunder. Executive shall be considered an employee of the
Employer for federal, state and local tax purposes, and Executive’s employment
with the Employer shall not be deemed “self-employment” for federal, state and
local tax purposes.
 
14. Waiver. The failure of either party to insist upon strict compliance with
any provision of this Agreement or to assert any right either party may have
hereunder shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.
 
15. JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A
JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS LITIGATED OR HEARD
IN ANY COURT.
 
16. Governing Law. This Agreement shall be governed by the laws of the State of
California without reference to rules relating to conflict of law.
 
17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of January
1, 2020:AEMETIS, INC.
 
 
/s/ Eric A. McAfee                              

Eric A. McAfee
Executive Chairman
 
Date: April 25, 2020
 
EXECUTIVE
 
 
 
/s/ Todd
Waltz                                                                            
Todd Waltz
Executive Vice President
Chief Financial Officer and Secretary
 
Date: April 25, 2020
 
-6-
